Citation Nr: 1545532	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-00 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.
 
2. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to December 30, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to September 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran and his spouse testified at an August 2012 Travel Board hearing.  A copy of the transcript from that hearing has been reviewed and associated with the Veteran's claims file.

These claims were last remanded by the Board in July 2015 for further development.  Specifically, the Board sought an addendum medical opinion concerning the Veteran's back disabilities and their potential relationship to his active duty service, as well as the issuance of a supplemental statement of the case (SSOC) for the remaining issue of whether he was entitled to a higher rating for his PTSD in an early part of the appellate period.  Review of the completed development reveals that there was at least substantial compliance with these remand directives, as the resulting VA medical opinion is, as discussed below, wholly adequate and the requested SSOC was issued.  As such, the Board is proceeding with its adjudication of these claims.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran's current lower back conditions were caused by or otherwise related to his active duty service, including spinal anesthesia applied during an operation to remove a cyst in 1952 and the carrying of heavy machine guns and other gear in Korea.  

2. Prior to December 30, 2011, the Veteran's PTSD did not result in total occupational and social impairment.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a lower back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2. The criteria are not met for an initial rating in excess of 70 percent prior to December 30, 2011 for service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  The Veteran's claim regarding his staged rating for PTSD is a "downstream" element of the RO's grant of service-connected in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regarding his claim for service connection for a lumbar spine disability, a pre-adjudication VCAA notice letter was sent to the Veteran in August 2009 prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA and private treatment records.  VA attempted to obtain any outstanding Social Security Administration (SSA) records. However, in correspondence dated December 2011, VA was notified that there were no medical records associated with Veteran in SSA's possession.  

Additionally, the Veteran was given a new VA examination in January 2015, with an addendum opinion, to assess the etiology of his lower back conditions.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that the opinions provided are wholly adequate, as collectively, they are predicated on a full reading of the medical records in the Veteran's claims file for pertinent history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also considered all of the relevant evidence of record and provided an explanatory rationale for the opinions generated.  Furthermore, in rendering the opinions, the examiner assumed that the Veteran's alleged in-service injuries happened, as the Board had previously conceded that the Veteran qualified for the combat presumption.  

In the disability-rating context, once service connection for the disability has been established, the duty to assist may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Regarding the Veteran's PTSD claim, the record indicates he was given a VA PTSD examinations prior to December 20, 2011 that provide the information needed to properly rate the Veteran's PTSD under the appropriate diagnostic code.  Thus, further comment or opinion regarding the severity of his condition during this earlier period is not needed.  See 38 C.F.R. § 3.327(a).

Accordingly, the Board finds that VA's duty to assist has been met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

II. Service Connection

The Veteran contends that he currently suffers from chronic lower back disabilities as a result of his active duty service.  He alleges that his back problems began following an in-service operation that involved spinal anesthesia for removal of a pilonidal cyst.  He has further alleged that following this operation, he experienced further pain in his lower back as a result of carrying heavy equipment and gear while serving in a combat role in Korea.  He stated he had to carry 30 and 50 MM machine guns, as well as carrying his weight in gear, both of which resulted in pain.  

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Additionally, presumptive service connection is available to Veterans who have certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If the conditions to presumptive service connection cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013). While a degenerative condition of the lower back would qualify the Veteran for the presumption, there is no evidence that the Veteran had such a condition within one year of his discharge in September 1953.  Therefore the presumptive service connection is inapplicable. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 1154(a).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, supra.  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As stated above, the Veteran has consistently alleged that his back problems began after receiving anesthesia injections in or around his spine as part of an operation to remove a pilonidal cyst in February 1952 while on active duty.  This operation, including the use of spinal anesthesia, is documented in the STRs, thus its existence is not in dispute.  The Board finds the Veteran's statements regarding pain he felt in his back at this time both competent and credible.  Furthermore, the Board finds that because the Veteran served in combat in Korea, his statements regarding experiencing back pain while carrying heavy gear, including machine guns, are sufficient proof of a back injury, regardless of any contemporaneous documentation.  This is not to say that he experienced a chronic and permanent injury at this time, and there are no STRs documenting such a chronic injury or any back injury at all, but his statements are enough to prove that he did hurt his back and experienced pain.  The Veteran's September 1953 separation examination was normal, with the examiner only noting that the Veteran was 10 pounds overweight, but otherwise active, vigorous, and healthy.  

In July 1954, after his separation from service, the Veteran underwent an additional operation to remove a pilonidal cyst.

VA treatment records dated August 2004 reflect a history of chronic low back pain dating back to 1993.  He was diagnosed with arthritis, status post back surgery.

The Veteran filed his current claim in June 2009.  In a December 2009 statement, he stated that he underwent a back surgery in February 1952.  He stated he was administered an epidural, but this failed to numb him.  He was administered a second epidural a few days later.  This injection worked, and the Veteran underwent back surgery.  Following a 2 or 3 week recovery period, he returned to basic training on light duty, and later served in Korea.  After his discharge, he underwent additional surgery in 1954.  He required more surgery in November 1993.  He concluded by asserting that his back injury from basic training continued to give him pain and other problems to this day.

Private treatment records dated January 2009 reflect a diagnosis of lumbar radiculopathy.  A February 2009 MRI revealed disc bulges, spondylotic changes, lumbar disc degeneration and facet arthropathy.  Additional records dated August 2009 reflect a diagnosis of spinal stenosis.

In an April 2010 statement, the Veteran clarified his belief that the attempt to administer a spinal injection for anesthesia during service caused damage to his spine which caused his chronic back disability for 56 years.

Private treatment records dated January 2011 show the Veteran reported lumbar spine pain that began 15 to 20 years ago.  The onset was spontaneous and gradual.  A December 2011 general VA examination diagnosed lumbar degenerative disc disease and spondylosis. 

The Veteran and his wife testified at a Travel Board hearing in August 2012.  They testified that he did not have a back condition prior to entering service.  During basic training, he underwent back surgery and was sent home for a period of recovery.  He eventually returned to complete basic and advanced individual training.  Later, he served in Korea as an infantryman, and his duties required him to carry about 180 pounds of equipment.  He experienced back pain during this time and was treated with anti-inflammatories.

Following a June 2014 memorandum decision by the United States Court of Appeals for Veterans Claims (Court) which found a previous VA examination to be inadequate, the Veteran was afforded a new examination for his lumbar spine in January 2015.  The examiner indicated that the entirety of the Veteran's electronic VBMS claims file was reviewed.  The examiner noted the Veteran's diagnoses of degenerative disc disease and intervertebral disc syndrome (IVDS).  The Veteran reported that his lower back started hurting around the time of his original in-service pilonidal cyst removal and has continued to hurt ever since that time.  He also discussed his discectomy in 1993 for right leg pain and general worsening of his back condition in 2005.  A full examination was performed, including range of motion, muscle strength, reflex, and sensory testing.  The examiner also found that the Veteran had right lower extremity radiculopathy.  X-rays documented arthritis.  The examiner eventually opined that the Veteran's low back conditions were less likely than not incurred in or caused by his in-service operation to remove pilonidal cysts which included spinal anesthesia.  The examiner cited the National Institutes of Health, which stated the risks of spinal anesthesia were the following: allergic reaction, bleeding around the spinal column, difficulty urinating, drop in blood pressure, infection in spine, nerve damage, seizures, and severe headaches.  She continued by stating further research of medical literature did not find any evidence for either spinal anesthesia or pilonidal cysts being risk factors for the development of degenerative joint or disc disease with stenosis and/or spondylosis of the spine.  

The examiner issued a clarification statement in March 2015, which stated that she was including IVDS within "degenerative disc disease" when she rendered her opinion, thus she also meant that medical literature did produce evidence that spinal anesthesia or pilonidal cysts could result in IVDS.  

Following the latest Board remand, the claims file was sent back to the same VA examiner for another addendum opinion, this time addressing the possibility that the Veteran's hauling of heavy gear and machine guns could have caused his current lower back condition.  The examiner again indicated that the claims file was reviewed.  She then opined that the Veteran's low back conditions were less likely than not caused by the Veteran's reported heavy lifting in Korea.  The examiner reasoned that a specific injury to the lumbar spine during service that could possibly provide a nexus for the future development of degenerative joint disease was not noted in the STRs.  Regardless, the examiner continued, that review of the medical literature did not indicate that the Veteran's heavy lifting during service to be a risk factor for the development of degenerative joint disease of the spine, including IVDS and spinal stenosis.  Instead, the literature indicated that advancing age and genetics are established and consistently demonstrated risk factors, which some studies showing that approximately 89 percent of the population over the age of 60 demonstrate findings of degenerative joint disease of the lumbar spine.  She then provided three specific citations to the medical literature relied upon.   

The Board places great weight on the opinions of the VA examiner that are against finding a relationship between either the Veteran's cyst removal operation or his later hauling of heavy gear in Korea and his current back conditions.  The opinions generated are competent and credible, and they were made after a thorough review of all the relevant evidence of record.  The examiner relied heavily on medical literature in providing her opinions, which did not support the Veteran's contentions, including that his spinal anesthesia has led to his current lower back conditions.  Furthermore, the opinions did not rely solely on undocumented back injuries or treatment, as the combat presumption is applicable, and instead considered whether the Veteran's reported pain could be linked to his current condition.  

The origin or cause of the Veteran's lower back conditions is not a simple question that can be determined based on mere observation by a lay person; thus the Veteran's and his wife's lay opinions are not competent to establish a nexus between his service, including the use spinal anesthesia, and these conditions.  See Jandreau, 492 F. 3d at 1376-77 (Fed. Cir. 2007).  Furthermore, this Veteran's account of experiencing a chronic condition of his lower back since active duty is contradicted by the fact that despite filing a separate claim for benefits shortly after his discharge, he did not include a claim for any lower back condition.  Additionally, the VA treatment records from 2004 indicate he reported the onset of low back pain as occurring in 1993 and private treatment records from January 2011 indicate he reported the onset as "15 or 20 years ago."  These past statements go against a finding that he has experienced symptoms since the in-service cyst removal in 1952, and thus damages the credibility of the Veteran's current allegations.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

As the only competent medical opinions of record regarding a nexus between the current conditions and service are negative, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Higher Initial Rating

In a January 2015 rating decision, the RO granted the Veteran a higher initial rating of 70 percent for his service connected PTSD and an even higher 100 percent rating effective December 30, 2011.  The Veteran did not withdraw his appeal concerning the earlier period.  Thus, it remained in appellate status, as the possibility remains that he is warranted the 100 percent rating for the entire period.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

As the Veteran's claim is concerning the assignment of initial ratings, the proper scope of the evidence includes all medical or other evidence submitted in support of his claim since the effective date of his award.  If there have been variances in the severity of his disability, then the rating must be "staged" to compensate him for this change in the level of his disability over time.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As stated above, the relevant time period is up until December 30, 2011, at which point the Veteran was awarded the highest rating available.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board however is charged with the duty to assess, not only the competence, but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, DC 9411.  In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Rating Formula, a 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV which clinicians have assigned to a veteran.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A score of 70-61 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 60-51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.)  A score of 50-41 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 40-31 is assigned for some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 46-47; see 38 C.F.R. § 4.130.

Turning now to the facts of the claim, a July 2008 mental health outpatient consult report shows that the Veteran was seen for an initial psychiatric evaluation.  The Veteran reported increased nightmares, flashbacks, intrusive thoughts, hypervigilance, excessive startle reflex since his return from Korea (much worse over the past year), significant depression and anxiety, and frequent flashbacks.  The Veteran was tearful during the interview and had difficulty answering questions at times.  His wife was noted to be very supportive.  The Veteran reported being on the front lines for six of his eleven month tour and saw many comrades die.  He stated his activity level was much less over the past several years due to health problems and several surgeries.  He felt he had more time to think because he cannot do thing he used to (gardening, fish, and hunt).  He reported possessing thoughts of self-harm for the prior 12-18 months.  He stated he "got so down because of everything that is wrong with my health."  He stated that he never wanted to think about that again and he never did have a plan.  He had fleeting thoughts that were not sustained.  The Veteran reported being married for 57 years and having two adult children with whom he has good relationships with.  He retired from working in textiles.  He reported sleeping a total of six hours that was restorative. His sleep was also noted to be combative (his wife stated that he calls out in his sleep) and restless with bad dreams.  The Veteran stated that the nightmares were about what happened in Korea and were increasing in severity.  He stated that he had nightmares about three-to-four times a week.  He also reported flashbacks and intrusive thoughts.  His appetite has been unchanged and his energy appropriate. 

The Veteran appeared well groomed with appropriate hygiene.  His behavior was appropriate and he was fully oriented.  His attitude was cooperative, pleasant, and polite.  His mood was "not good."  His affect was full-range and congruent.  His speech was spontaneous and was at a normal rate, amount, and flow.  His tone was well-modulated.  The Veteran's thought processes/content were logical, goal-directed.  No delusions, obsessions, or phobias were elicited during the interview. There was no evidence of sensory disturbance.  The Veteran's remote, recent, and immediate memory were all intact.  There was no current suicidal ideation and the Veteran denied homicidal ideation.  Insight was intact and reliability was good.  He was diagnosed with depression, rule out PTSD, and assigned a GAF score of 55. 

A June 2009 mental health nurse practitioner note shows that the Veteran reported continued symptoms of nightmares, flashbacks, intrusive thoughts, hypervigilance, and excessive startle reflex.  The Veteran stated that the symptoms were present since his return from Korea but because progressively worse since retirement in 1995.  Significant depression and anxiety were noted; he rated them as seven out of ten.  The Veteran was tearful during the interview and had difficulty answering questions at times.  His affect was sad and reported having fleeting thoughts of self-harm for the past 12-18 months, the last occurrence of which was approximately two months prior, although there was no plan.  The Veteran stated that he would never harm himself because of his family. He reported sleeping approximately six hours a night.  The Veteran's wife stated that he called out in his sleep and further described his sleep as combative.  His sleep was also noted to be fragmented and restless.  The Veteran was diagnosed with PTSD and assigned a GAF score of 45. 

A July 2009 VA mental health nurse practitioner note shows that the Veteran reported nightmares, flashbacks, intrusive thoughts, hypervigilance, and excessive startle reflex.  He rated his depression as a seven-out-of-ten.  There were no tearful episodes during the interview.  His affect was sad.  He was alert and cooperative, with no suicidal or homicidal ideation.  Sleep remained fragmented and combative.  The Veteran's insight and judgment were intact and his reliability was good.  He was diagnosed with PTSD and assigned a GAF score of 45. 

An August 2009 VA examination report shows that the Veteran stated that the older he gets, the worse his emotional difficulties have become.  The Veteran began crying and cried throughout the entire examination.  He stated that he experienced difficulty maintaining sleep.  He reported getting about six-to-seven hours of sleep per night and stated that he often woke up during nightmares.  He reported having nightmares several times a week about war episodes.  He had night sweats and frequently yelled out in his sleep.  He denied flashback symptoms but stated that he sometimes viewed Koreans in his room after waking from nightmares.  The Veteran reported intrusive thoughts every day.  He denied difficulty with socialization and stated that he attended church frequently.  He discussed shopping and stated that he enjoyed going to restaurants even though he did so rarely because of his wife.  He reported difficulty with anger control.  He also reported generalized anxiety and dysphoria.  The Veteran also reported startle to noise and stated that he avoids programs about war. 

The Veteran reported working for 39 years in quality control in a textile mill.  He stated that he was early retired in July 1995 because they were cutting back.  He reported success at his job.  The Veteran also reported being married to the same woman, his wife, for 58 years.  He described their relationship as good. 

At the time of the examination, the Veteran was alert and oriented to personal information and place.  Temporal orientation was also normal.  Insight was adequate.  Affect was blunted and tearful.  Response latencies were normal.  He demonstrated adequate attention and was not distractible.  Spontaneous speech was fluent and free of paraphasia.  Immediate, recent, and remote memory were all within normal limits.  During the interview, the Veteran was noted to be logical and goal directed.  He reported dysphoria.  He cried frequently and exhibited guilt.  He reported intermittent suicidal ideation, but had no plan or intent.  He denied passive thoughts of death and homicidal ideation or plan.  There was no evidence of disorder in thought process or content.  He made good eye contact.  There was no pressured speech, grandiosity, irritability, or restlessness noted.  The examiner diagnosed the Veteran with PTSD, chronic, moderate, and assigned a GAF score of 55.  The examiner stated that the Veteran was currently experiencing a mild to moderate degree of impairment in social functioning, and there would be mild to moderate degree of impairment in occupational functioning.  His overall level of impairment was noted to be mild to moderate. 

He underwent another VA examination in October 2010.  There, the Veteran reported that he continued to have nightmares two times per week.  He stated that his sleep was sporadic, nonrestorative, and disrupted.  He reported that he experienced night sweats and restlessness.  He had intrusive thoughts on most days unless he made a significant effort to keep himself busy.  He reported hypervigilance.  He reported constant fear of being attacked when out in public.  He stated that this was new symptom.  He had concentration problems due to intrusive thoughts.  The Veteran reported trying to keep himself busy to avoid thinking about his other symptoms.  He avoided movies about Vietnam and about anything related to fighting.  He experienced loss of control, depression, and tearfulness.  He was relatively isolated and withdrawn from others.  The Veteran stated that he experienced suicidal ideation but never made a plan or attempt to harm himself.  He reported living with his wife of 59 years.  He stated that he had two adult sons with whom he is very close. 

Upon examination, the Veteran was appropriately dressed.  Eye contact was good and he appeared his documented age.  He was cooperative and behaved appropriately.  Attention and concentration were within normal limits.  Thought process was linear and devoid of delusional content.  Insight and judgment were adequately developed.  Affect and mood were depressed.  He was quite tearful during the examination.  The Veteran was diagnosed with PTSD and assigned a GAF score of 50.  The examiner stated that despite consistent treatment he continued to experience symptoms of PTSD which were resulting in significant impairment in his social and occupational functioning.

After considering the above relevant evidence, the Board must deny the Veteran's claim for an initial rating higher than 70 percent for his PTSD prior to December 30, 2011.  The competent and credible medical evidence from this period does not show that he suffered from total occupational and social impairment.  While the October 2010 examiner found that he had "significant" impairment in these areas, the Veteran reported at that examination that he had a close relationship with his family members, which is supported by the other medical evidence from this time period.  Thus it could not be said that he ever possessed total social impairment.  His lowest GAF score from this period was 45, indicative of serious symptoms or serious impairment in social, occupational, or school functioning, which the Board finds is fully contemplated by the 70 percent rating.  The Veteran's consistent suicidal ideation is also explicitly contemplated by the 70 percent rating.  Regardless, the standard for assigning the rating is not an individual symptom, but the level of total and occupational impairment caused by the symptomatology, and as the Veteran has not produced evidence showing that he suffered from a total level of this impairment prior to December 30, 2011, his claim must be denied.  

In reaching the above decision, the Board also has considered whether an extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD is inadequate.  See Thun at 115.  His anger, irritability, mood disturbances, decreased motivation, isolation, intrusive thoughts, difficulty with stress, hypervigilance, nightmares, sleep trouble, avoidance, depression, suicidal thoughts, and anxiety are fully contemplated by DC 9411. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to December 30, 2011 is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


